Name: Commission Regulation (EEC) No 1278/82 of 26 May 1982 amending Regulation (EEC) No 1166/82 introducing a countervailing charge on cucumbers originating in Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 82 Official Journal of the European Communities No L 148/29 COMMISSION REGULATION (EEC) No 1278/82 of 26 May 1982 amending Regulation (EEC) No 1166/82 introducing a countervailing charge on cucumbers originating in Albania Regulation is amended ; whereas, if these conditions are taken into consideration, the countervailing charge on the import of cucumbers originating in Albania must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 203/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 11 66/82 (3) introduced a countervailing charge on cucumbers originating in Albania ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that The amount * 13-59 ECU appearing in Article 1 of Regulation (EEC) No 1166/82 is replaced by the amount ' 15-67 ECU'. Article 2 This Regulation shall enter into force on 27 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 140, 20 . 5 . 1982, p . 36. (3) OJ No L 134, 15. 5. 1982, p . 37.